Fourth Court of Appeals
                              San Antonio, Texas
                                  September 22, 2014

                                 No. 04-14-00105-CV

               IN THE ESTATE OF BILLYE M. HORMUTH, Deceased,

                    From the Probate Court No 2, Bexar County, Texas
                              Trial Court No. 2011-PC-4120
                        Honorable Tom Rickhoff, Judge Presiding


                                    ORDER
    The appellee’s Motion for Extension of Time to File Motion for Reconsideration is
GRANTED. The motion for Reconsideration is due on November 3. 2014.



                                               _________________________________
                                               Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2014.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court